Title: To James Madison from David Montague Erskine, 23 August 1808
From: Erskine, David Montague
To: Madison, James



Sir
Philadelphia August 23rd: 1808.

I had the Honor to receive your Letter of the 1st: Inst: inclosing a Copy of a Letter from Wm: Reeve stiling himself an Officer in the Naval Service of His Britannic Majesty and acting as prize Master to a Spanish Vessel captured by the British Frigate Hebe, to Governor Clairborne of the Orleans Territory.
As it is not my Province to decide upon the Conduct of any of His Majesty’s Officers, I forbear to make any Remarks upon the Complaint which you have been pleased to prefer against that Officer, for sending such a Letter to Governor Clairborne but I shall avail myself of the first Opportunity to forward a Copy of your Letter to Me and of its inclosures, to His Majestys Government who will I have no Doubt cause a proper Investigation to be made into the Conduct of Wm: Reeve stiling himself an Officer in His Majesty’s naval Service and will order such Punishment to be inflicted upon him as he may be found to deserve.
In the mean Time I do not hesitate to express my Regret that any Circumstances should have induced an Officer in His Majesty’s Service to write a Letter to an Officer of the United States couched in Terms disrespectful to the Government of the United States and in so doing I am persuaded I only anticipate the Sentiments that would be felt upon such an Occasion by His Majesty’s Government.  With Sentiments of the highest Respect, and Consideration, I have the Honor to be Sir Your most obedient humble servant

D. M. Erskine

